Appeal from an order of the Supreme Court, Monroe County (William P. Polito, J.), entered November 7, 2014 in a proceeding pursuant to Mental Hygiene Law article 81. The order removed Catholic Family Center as the guardian for the personal needs of Regina L.F., and reinstated the health care proxy of Regina L.F., dated April 13, 2000.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, and Catholic Family Center is reinstated as the personal needs guardian of the incapacitated person.
Same memorandum as in Matter of Regina L.F. (Lisa R.) ([appeal No. 1] 132 AD3d 1344 [2015]).
Present — Smith, J.P., Carni, Lindley, Valentino and DeJoseph, JJ.